DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on October 20, 2021.  In particular, claim 1 has been amended to further limit the structure of the carboxyl-group containing polymer and the amount of the rust inhibitor.  This combination of limitations was not present at the time of the previous office action.  It is also noted that claims 14-19 are newly presented and require new grounds of rejection.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “wherein a content of the rust inhibitor in the binder composition is 10 ppm or more” is new matter because it does not indicated an upper limit as it does in the specification.  The examiner suggests amending the claim to have an upper limit of 3000 ppm as noted in the specification.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clubley et al (US 4,719,036) in view of Nakano et al (US 2009/0082535).
Regarding claims 1, 4 and 18-19, Clubley teaches a binder composition (col 16, lines 20-35) which incorporates a rust inhibitor having a sulfur atom (Abstract) in the amount from 0.1 to 50,000 ppm (col. 18, lines (1-5).
Clubley teaches that the composition can contain acrylic resins (which is a carboxyl group containing polymer) which produces a synergistic effect on the inhibition of corrosion (col. 17, lines 5-10), however, fails to teach the resin has a percentage of structural units containing a carboxyl group to the total structural units is 50 mol % or more.
Nakano teaches an acrylic acid polymer (Abstract) which is a copolymer of two types of monomers, one which contains a carboxyl group (formula (1), Abstract) and one which contains a hydroxyl group (formula (2), Abstract).  The monomer with the carboxyl group is present in the amount from 60 to 95 % by mole ([0018]).

Regarding claim 2, Clubley teaches that the rust inhibitor also contains a nitrogen atom (Abstract).
Regarding claim 3, Clubley teaches that the rust inhibitor is benzothiazole based (col. 7-col. 8).
Regarding claim 5, modified Clubley teaches that the polymer has a monomer such as hydroxyethyl methacrylate (Nakano, Examples) which is a hydroxyl group containing alkyl (meth) acrylate.
Regarding claims 14-17, Clubley teaches a binder composition (col 16, lines 20-35) which incorporates a rust inhibitor having a sulfur atom (Abstract) in the amount from 0.1 to 50,000 ppm (col. 18, lines (1-5).
Clubley teaches that the composition can contain acrylic resins (which is a carboxyl group containing polymer) which produces a synergistic effect on the inhibition of corrosion (col. 17, lines 5-10) , however, fails to teach the resin has a percentage of structural units containing a carboxyl group to the total structural units is 50 mol % or more.
Nakano teaches an acrylic acid polymer (Abstract) which is a copolymer of two types of monomers, one which contains a carboxyl group (formula (1), Abstract) and one which contains a hydroxyl group (formula (2), Abstract).  The monomer with the carboxyl group is present in the amount from 60 to 95 % by mole ([0018]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the polymer of Nakano as the resin of Clubley.  One would have been motivated to do so in order to receive the expected benefit of being a corrosion inhibitor and a dispersant (Nakano, [0068]).


Response to Arguments
Applicant’s arguments with respect to claim(s) October 20, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764